SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

32
CAF 13-00010
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


IN THE MATTER OF ALEX C., JR.
---------------------------------------
CATTARAUGUS COUNTY DEPARTMENT OF SOCIAL              MEMORANDUM AND ORDER
SERVICES, PETITIONER-RESPONDENT;

ALEX C., SR., RESPONDENT-APPELLANT.


CHARLES J. GREENBERG, AMHERST, FOR RESPONDENT-APPELLANT.

STEPHEN J. RILEY, OLEAN, FOR PETITIONER-RESPONDENT.

GERALD M. DRISCOLL, ATTORNEY FOR THE CHILD, OLEAN.


     Appeal from an order of the Family Court, Cattaraugus County
(Michael L. Nenno, J.), entered June 27, 2012 in a proceeding pursuant
to Social Services Law § 384-b. The order, inter alia, terminated the
parental rights of respondent with respect to the subject child on the
ground of permanent neglect.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: In this proceeding pursuant to Social Services Law §
384-b, respondent father appeals from an order that, inter alia,
terminated his parental rights with respect to the subject child on
the ground of permanent neglect and freed the child for adoption.
Contrary to the father’s contention, petitioner established “by clear
and convincing evidence that it made diligent efforts to encourage and
strengthen the relationship between [the father] and the child”
(Matter of Ja-Nathan F., 309 AD2d 1152, 1152; see § 384-b [3] [g] [i];
[7] [a]). Among other things, petitioner arranged for a psychological
evaluation of the father, facilitated supervised visitation between
the child and the father both before and during the father’s
incarceration, recommended various services, and followed up with the
father to remind him of those services.

     Contrary to the further contention of the father, Family Court
properly determined that he failed to plan for the future of the child
(see Matter of Serenity G. [Orena G.], 101 AD3d 1639, 1640; see also
Social Services Law § 384-b [7] [a]). Although the father claimed
that he took parenting classes while in prison, he told his caseworker
that the classes were “stupid” and that he did not believe that he had
learned anything in them. The father did not engage in mental health
counseling, substance abuse treatment, or a domestic violence program
                                 -2-                           32
                                                        CAF 13-00010

as recommended by petitioner and the psychologist who evaluated him.
Further, the record establishes that the father’s only “plan” for the
child was that the child remain in foster care until the end of the
father’s term of incarceration. “The failure of an incarcerated
parent to provide any ‘realistic and feasible’ alternative to having
the child[ ] remain in foster care until the parent’s release from
prison . . . supports a finding of permanent neglect” (Matter of Gena
S. [Karen M.], 101 AD3d 1593, 1594, lv dismissed 21 NY3d 975; see
Matter of Jaylysia S.-W., 28 AD3d 1228, 1229).

     The father failed to preserve for our review his further
contention that the court should have issued a suspended judgment
instead of terminating his parental rights (see Matter of Nestor H.O.
[Nestor H.], 68 AD3d 1733, 1733; Matter of Shadazia W., 48 AD3d 1058,
1058). In any event, the evidence supports the court’s determination
that termination of the father’s parental rights is in the best
interests of the child, and that the father’s “negligible progress” in
addressing the issues that initially necessitated the child’s removal
from his custody was “ ‘not sufficient to warrant any further
prolongation of the child’s unsettled familial status’ ” (Matter of
Alexander M. [Michael A.M.], 106 AD3d 1524, 1525; see Matter of Joanna
P. [Patricia M.], 101 AD3d 1751, 1752, lv denied 20 NY3d 863; Matter
of Keegan JJ. [Amanda JJ.], 72 AD3d 1159, 1161-1162). Moreover,
petitioner established that the child was thriving in his foster
placement and that the child’s foster parents, i.e., his maternal
great aunt and great uncle, intended to adopt him.




Entered:   February 7, 2014                    Frances E. Cafarell
                                               Clerk of the Court